DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7-11 and 14 have been considered but are moot on grounds of new rejection.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-4, 7-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim) (US 2019/0198244 A1) in view of Su et al. (Su) “Wide Range Bandgap Modulation Based on ZnO Alloys and Fabrication of Solar Blind UV Detectors with High Rejection Ratio”.

Regarding claim 1, Kim discloses a dielectric layer (Fig. 3 and Fig. 5, 240) having a rocksalt structure in a room temperature stable phase (¶ [0108], a rocksalt crystal structure which is a stable phase under ambient conditions) and made of a compound having a chemical formula as shown below:
BexM1-xO (¶ [0098]), 
where M comprises an alkaline earth metal (¶ [0100], M is a Group II element except beryllium) and x has a value greater than 0 and not greater than 0.2 (¶ [0101], the concentration of M in the Kim reference is greater than 0 and less than or equal to 0.8; accordingly, the concentration of Be, i.e., x in the equation above, can be 0.2, which is “not greater than 0.2”), but does not specifically disclose where x has a value greater than 0 and not greater than 0.19.
Su (page 14154, Figs. 3, 7 and associated text) discloses a rocksalt Bex Mg1-xO system wherein a phase transition point between wurtzite and rocksalt is Be0.17 Mg0.83O.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the dielectric of Kim with the stoichiometry as taught by (page 14154 and text in regards to Fig. 3).
Regarding claim 2, Kim discloses wherein M comprises a material selected from the group consisting of magnesium (Mg), calcium (Ca), strontium (Sr), and barium (Ba) (¶ [0102], M may be Mg, Ca, Sr, Ba, or a combination thereof).
Regarding claim 3, Kim discloses wherein M comprises an alkaline earth metal (¶ [0100], M is a Group II element except beryllium), an oxide of which has a rocksalt structure in a room temperature stable phase (¶ [0108], a metal oxide having a rocksalt-type crystal structure which is a stable phase under ambient conditions).
Regarding claim 4, Kim discloses wherein the dielectric layer (Fig. 5, 240) comprises a compound of beryllium oxide (BeO) and an alkaline earth metal oxide (¶s [0098]-[0100]) that form a rocksalt solid solution without phase separation therebetween (see Fig. 3).
Regarding claim 7, Kim discloses wherein the dielectric layer (Fig. 5, 240) is a capacitor dielectric of a semiconductor memory device (Fig. 5, 100).
Regarding claim 8, Kim discloses a semiconductor memory device (Fig. 5, 100) comprising:
a capacitor (230/240/260) that comprises:
a lower electrode (230);
a dielectric layer (240) disposed on the lower electrode (230); and
an upper electrode (260) disposed on the dielectric layer (240),
wherein the dielectric layer (240) has a rocksalt structure in a room temperature stable phase (Fig. 3 and ¶ [0108], a rocksalt crystal structure which is a stable phase under ambient conditions) and is made of a compound having a chemical formula shown below:
 BexM1-xO (¶ [0098]), 
where M comprises an alkaline earth metal (¶ [0100], M is a Group II element except beryllium) and x has a value greater than 0 and not greater than 0.2 (¶ [0101], the concentration of M in the Kim reference is greater than 0 and less than or equal to 0.8; accordingly, the concentration of Be, i.e., x in the equation above, can be 0.2, which is “not greater than 0.2”), but does not specifically disclose where x has a value greater than 0 and not greater than 0.19.
Su (page 14154, Figs. 3, 7 and associated text) discloses a rocksalt Bex Mg1-xO system wherein a phase transition point between wurtzite and rocksalt is Be0.17 Mg0.83O.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the dielectric of Kim with the stoichiometry as taught by Su for the purpose of lower energy and stability (page 14154 and text in regards to Fig. 3).
	Regarding claim 9, Kim discloses wherein M is selected from the group consisting of magnesium (Mg), calcium (Ca), strontium (Sr), and barium (Ba) (¶ [0102], M may be Mg, Ca, Sr, Ba, or a combination thereof).
Regarding claim 10, Kim discloses wherein M comprises an alkaline earth metal (¶ [0100], M is a Group II element except beryllium), an oxide of which has a rocksalt structure in a room temperature stable phase (¶ [0108], a metal oxide having a rocksalt-type crystal structure which is a stable phase under ambient conditions).
Regarding claim 11, Kim discloses wherein the dielectric layer (Fig. 5, 240) comprises a compound of beryllium oxide (BeO) and an alkaline earth metal oxide (¶s [0098]-[0100]) that form a rocksalt solid solution without phase separation therebetween (see Fig. 3).
Regarding claim 14, Kim discloses wherein the lower electrode (230) comprises a material selected from the group consisting of titanium nitride (TiN), tantalum nitride (TaN), ruthenium (Ru), platinum (Pt), gold (Au), silver (Ag), aluminum (Al), rhodium (Rh), molybdenum (Mo), palladium (Pd), cobalt (Co), copper (Cu), iridium (Ir), tin oxide (SnO2), ruthenium oxide (RuO2), iridium oxide (IrO2), molybdenum oxide, and strontium ruthenate (SrRuO3) (¶ [0119]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        August 5, 2021